 In the Matter of RYTEx COMPANYandSTATIONERY WORKERS UNIONLOCAL #483 AFFILIATED WITH THE INTERNATIONAL PRINTING-PRESS-MEN'SAND ASSISTANTS' UNION OF NORTH AMERICA (A. F. L.)Case No. B-2866AMENDMENT TO DIRECTION OF ELECTIONOctober 03, 1,941On September 25, 1941, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction,of Election, in theabove-entitled proceeding,' the election to be conducted as early aspossible but not later than thirty (30) days from the date of theDirection, under the direction and supervision of the Regional Direc-tor for the Eleventh Region (Indianapolis, Indiana).The Board,having been informed by the Regional Director for the EleventhRegion that a longer period within which to' hold the election isnecessary, hereby amends the Direction of Election issued on Sep-tember 25, 1941, by striking therefrom the words "not later than thirty(30) days from the date of this Direction of Election," and substitut-ing therefor the the words "not later than sixty (60) days from thedate of this Direction of Election."MR. GERARD D. REILLY took no part in the consideration of the aboveAmendment to Direction of Election.135 N. L. R. B., No. 172.36 N. L. R. B., No. 74.377